DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application was filed as a proper National Stage (371) entry of PCT/EP2015/000869, filed 04/28/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 14290166.9, filed on 06/10/2014 in Europe.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites the limitation "said two or more flow lanes" in lines 8 and 9 (last two lines of the claim). There is insufficient antecedent basis for this limitation in the claim.
Claim at line 3 refers to “at least two flow lanes”, however, lines 10 and 11 use the slightly different terminology of “said two or more flow lanes”, which may present confusion.
	It is suggested that lines 10 and 11 recite “said at least two flow lanes”, in order to agree with the terminology which is first used in line 3. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO 2013/051890 A2).
Kim et al. is not in the English language, however, an English language equivalent is available as U.S. 9970933 B2. The citations below refer to the text of U.S. 9970933 B2.
	Kim et al. teach a membrane sensor using lateral flow and comprising multiple channels in which a water soluble sample flows (i.e., a multiparameter lateral flow membrane, comprising a membrane for lateral flow of a liquid through the membrane; see Fig. 1, abstract, col. 2, lines 20-40; col. 3, lines 46-56; col. 5, lines 41-47). The membrane sensor includes a microporous membrane layer made of e.g. nitrocellulose (col. 2, lines 26-49; col. 3, lines 46-56; see also at 
The channels are formed by printing of hydrophobic ink 20, which define regions that separate the channels, thus “separated by hydrophobic separation channels” when this terminology is given its broadest reasonable interpretation. See col. 2, lines 20-40; col. 3, line 59 to col. 4, line 10; Example 1; darker regions 20 in Fig. 1; claim 1.
The channels run parallel to each other and are adjacent to each other, as depicted in Fig. 1 at right:

    PNG
    media_image1.png
    402
    500
    media_image1.png
    Greyscale

The channels are isomorphic lanes, by several different possible interpretations. For example, in the panel at top right, one could construe an entire unit structure as below to represent a channel:

    PNG
    media_image2.png
    147
    53
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    158
    112
    media_image3.png
    Greyscale

With there then being four channels of this same shape depicted in the top right panel, and five channels of this same shape depicted in the lower panel. 
In the alternative, one may construe the top structure to contain two channels as labeled in the Figure (the right and left branches), as Kim et al. discuss at col. 7, lines 35-38. The right branch is the mirror image of the left branch, and is therefore also isomorphic. A similar analysis applies to the 4-channel membrane of Fig. 1, bottom right. This interpretation also addresses claim 16, “wherein a single hydrophobic separation channel separates two adjacent flow lanes”, in that the 2-channel membrane depicted at Fig. 1, top right contains left and right branches which are separated by a single hydrophobic separation region or channel (the darker region contained within the elongated “O” formed by the left and right channels.
The channels contain a detection zone including a binding agent (see especially Fig. 2, binding agents 15 and 16; col. 7, lines 35-38; also Fig 4) 
The branching channel structures as depicted in Figs 1-2 and 4 may be further described as “meander-shaped” when this terminology is given its broadest reasonable interpretation.
With respect to claim 6, Kim et al. teach that the membrane may be nitrocellulose (col. 2, lines 26-49; col. 3, lines 46-56).
With respect to claim 7, Kim et al. exemplify antibodies (Example 4, especially at col. 7, lines 35-38).
With respect to claim 8, Kim et al. exemplify printing channels by an interval of 1.1 mm (col. 7, lines 59-67).


    PNG
    media_image4.png
    376
    690
    media_image4.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 A1) and Wagner et al. (U.S. 2011/0124130).
Johnson et al. teach lateral flow assay devices having a multisite array of test sites on a membrane 2, such as nitrocellulose (i.e., a multiparameter lateral flow membrane comprising a microporous membrane layer for lateral flow of a liquid through the microporous layer; see especially the abstract; col. 2, line 54 to col. 3, line 24; col. 6, lines 29-41; col. 7, lines 27-52; col. 9, lines 10-24). 
The membrane further comprises an immobilized binder for analyte (also referred to as a probe), which may be an antibody (i.e., binding agent; see col. 6, lines 29-41). The binder is located on a test-line or test-site and binding of the analyte in the sample to the binder results in signal being generated (see especially col. 5, line 57 to col. 6, line 21; claims 1 and 3), thereby reading on a detection zone including a binding agent. There may be separate individual lanes, each lane with one or more test sites/ testing-sites. See col. 11, lines 10-27 and Figs 2-5. The lanes are depicted in Figs. 2-5 as having the same shape, i.e. isomorphic lanes.

These hydrophobic spacer regions read on the instantly recited hydrophobic separation channels when this terminology is given its broadest reasonable interpretation, for example as it appears they would be capable of conducting hydrophobic fluids along their length. The instant specification does not require enclosed channels or that the channels actually conduct fluid. Therefore, no structural distinctions are apparent even though Johnson et al. do not use the terminology of “channels” when referring to their hydrophobic spacers. See also MPEP 2112.
Johnson et al. differs from the claimed invention because it depicts isomorphic flow lanes that are straight in shape and therefore fails to specifically teach flow lanes that are zig-zag-shaped or meander-shaped.
Apilux et al. (JP2012098237A) is not an English language document; however, see translation as retrieved from Espacenet Patent Translate (11 pages total). The citations below refer to the text of the translation. 
Apilux et al. also pertains to lateral flow immunochromatography strips, in which multiple parallel flow paths may be used (see translation at abstract, page 3, lines 92-97). Furthermore, Apilux teaches that the flow paths may have various patterns, such as a meandering flow path (see translation at page 4, Figs. 1, 3, 6, and 8). The flow paths can be formed using various blocking patterns 2, 2a, 2b (see translation at abstract, pages 4-5, the Figures). As indicated by Apilux et al., changing the length of the flow paths by changing their length changes the time required for assay development (see translation, entire selection, especially abstract, pages 3-4 and 8). Therefore, Apilux et al. is indicative of the ease with which the ordinary artisan could have constructed various shapes of flow paths in a lateral flow membrane.
zig-zag" or other pattern that increases the path length of the channel relative to the length of the paper [0132]. Whitesides et al. teach that the shapes and sizes of the channels and/or assay regions may be optimized [0089]-[0090], [0123], [0141], [0150]. For example, size of the channels may be varied in order to be large enough to be visible by eye while limiting the volume of fluid sample needed to run the assay [0089].
Wagner et al. also pertains to devices for sample analysis whereby fluid samples travel laterally along a flow path or paths (abstract and Fig. 1). Wagner et al. teach that the flow paths may be straight along their length (Figs. 1, 2A, 2C), or may have a meandering or serpentine pattern in another embodiment (Figs. 2B, 5-6). See especially at [0023], [0033], [0040], [0045]. The latter enables the device to include a relatively long sample flow path in a relatively small device [0053]. The flow path may be a porous material such as nitrocellulose [0045], as is also taught in Johnson et al. Moreover, Wagner et al. also contemplate that there may be a plurality of flow paths for determining multiple analytes ([0025], [0046]).
As further background, note that Whitesides et al. also relates to lateral flow bioassay devices having a porous, hydrophilic medium 120 capable of transporting fluids by capillary action (i.e., microporous membrane layer for lateral flow of a liquid through the microporous membrane layer). See especially the title, abstract, [0003], [0007], [0013], [0046]-[0047], [0059]. Whitesides et al. teach that the porous medium may contain a plurality of channel regions extending laterally within the microporous membrane layer, thereby reading on two or more flow lanes in the direction of lateral flow. See especially [0007]-[0009], [0051], Fig. 1A and Fig. 4. Whitesides et al. exemplify two or more channel regions of the same or similar shape, i.e. isomorphic. See Figs 1A and 4 and [0089]. See also Whitesides et al. at [0137], [0140], [0173] copies of each pattern can be formed on the porous medium. Whitesides et al. further teach that the boundaries of the channel regions (flow lanes) are defined by hydrophobic, fluid impervious barriers 130 (also referred to in the reference as hydrophobic channels), such that the plurality of channel regions are therefore separated by the barriers, i.e. reading on hydrophobic separation channels. See especially the abstract, [0007]-[00015], [0031]-[0035], [0046]-[0047], [0051] [0059], [0150], [0177]; claims 2, 5, and 7; and Figs 1A and 4.
Whitesides et al. further indicate that this fabrication of multiple channels/ flow paths allows for multiplexed bioassays to be performed on a single device [0046], [0051], [0137], [0140] for example in order to allow for quantifying multiple analytes simultaneously [0081], thereby reading on a “multiparameter” lateral flow membrane. Moreover, such patterning allows the channels to be significantly narrower than in conventionally paper-based electrophoresis, so much smaller sample sizes can be used. See at [0132].
The courts have held changes in shape to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04, IV. B). 
In particular, it would have been obvious to fabricate the shape of the flow lanes of Johnson et al. so as to be in a zig-zag shape (as taught by Whitesides et al.) or a meander-shaped (i.e. serpentine, as taught by both Wagner and Apilux), while retaining the relative positioning of the flow lanes parallel and adjacent to each other (as in Johnson et al.), as a matter of obvious design choice. In particular, it would have been obvious to employ zig-zag shaped or meander-shaped lanes in place of the straight lines exemplified by Johnson et al. because of the art-recognized suitability of all of these shapes for the same purpose, namely to facilitate fluid flow 
Furthermore, one skilled in the art would have been motivated to employ a non-linear shape, such as a zig-zag or meandering shape, in order to increase the path length of the channel relative to the size of the device, for example in order to optimize the time needed for assay development (as taught in Apilux et al.). 
One skilled in the art would have had a reasonable expectation of success, as it was well known in the prior art how to adjust the size and shapes of channels. Altering the shape of the flow lanes would have required no more than routine skill in the art in view of Apilux, who illustrate how non-linear flow paths may be readily constructed by altering the shape/position of blocking zones, which are analogous to the hydrophobic spacers of Johnson et al. Furthermore, Apilux indicate that multiple flow paths, including non-linear flow paths, may be placed parallel to and adjacent to each other on the same device. Accordingly, one of ordinary skill in the art would have found it obvious to modify the flow lanes of Johnson et al. by modifying the shape of the hydrophobic spacers, so as to result in multiple non-linear flow lanes parallel and adjacent to each other and having increased path length.
Furthermore, when taken together with the teachings of Apilux et al., one skilled in the art would have been motivated to employ a non-linear so as to increase the path length in order to optimize the time needed for assay development. 
Additional motivation is found in Whitesides, who suggest zig-zag “or other pattern that 
increases the path length of the channel relative to the length of the paper”. The ordinary artisan would have found it obvious to use patterned rather than straight channels so that the same assays could be performed on an overall smaller length of membrane. 

One skilled in the art would have had a reasonable expectation of success as Whitesides et al. taught that the shapes and sizes of the channels can be adjusted and that zig-zag shapes are suitable in an analogous lateral flow device; and Apilux et al. indicate that multiple non-linear flow paths may be readily constructed and placed parallel to each other on a single device. Similarly, Wagner et al. taught that a variety of shapes are suitable in an analogous lateral flow device.
	With respect to claims 5, 8, and 10, Johnson et al. teaches a lateral flow membrane substantially as claimed but which fails to specify any particular sizes for the hydrophobic separation channels, detection zone, or control zone.
The courts have held that a device is not patentably distinct where the only difference between the prior art and the claims is a change in size of the relative dimensions of the device (MPEP 2144.04, IV, A). Absent evidence of criticality, it would have been obvious to arrive at the claimed dimensions out of the course of routine optimization.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted.) 
With respect to claim 6, Johnson et al. teach that the membrane may be made of nitrocellulose (col. 6, lines 29-31; claim 11).
With respect to claim 7, Johnson et al. teach antibodies (col. 6, lines 34-39; Figure 2).
With respect to claim 9, Johnson et al. further teach control lines and depict the control lines downstream of the test lines 83 (col. 5, lines 2-3; col. 7, lines 24-25; col. 8, line 66 to col. 9, line 9; Figs. 2 and 5).
With respect to claim 11, Johnson et al. further teach a conjugate portion upstream of the diagnostic portion, the conjugate portion containing labeled secondary antibody or conjugate 4, (i.e., moveable conjugate of detectable marker and detection agent upstream of the detection zone; see col. 6, lines 9-24; claim 2; col. 1, lines 35-40; Figs. 1-2).
With respect to independent claim 16, which differs from claim 1 in further requiring that “a single hydrophobic separation channel separates two adjacent flow lanes”, this feature is considered obvious in view of the cited art above, since Johnson et al. teach spacer regions 7 divide the membrane into separate two adjacent flow lanes (e.g., Figs. 2, 4, 5; col. 10, lines 61-64). Fig. 4 is illustrative here:

    PNG
    media_image5.png
    196
    490
    media_image5.png
    Greyscale

When altering the shape so as to be zig-zag or meander-shaped rather than straight as analyzed in detail above, it would have been obvious to arrive at this same end result whereby the hydrophobic spacer regions 7 separate two adjacent flow lanes, since it is merely the shape which is altered - while the spacer regions would remain in place to serve their intended purpose of dividing the membrane into separate lanes. In other words, merely altering the hydrophobic spacers to have a different shape (e.g. a wavy or zig-zag shape) would not change the basic structure of the membrane of Johnson, with the hydrophobic spacers still serving their intended purpose of dividing the membrane into separate lanes, thus a single hydrophobic spacer separating two adjacent flow lanes.
Similarly, with respect to claim 19, the hydrophobic spacer regions 7 of Johnson et al. define the channels as depicted above, and thus span their entire lengths. Therefore, despite altering the shape of the channels, it would have been obvious to arrive at the situation in which a single hydrophobic spacer 7 separates two adjacent flow lanes along their entire lengths, being that the hydrophobic spacers 7 are what divide the membranes into lanes.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 A1) and Wagner et al. (U.S. 2011/0124130) as applied to claim 16 above, and further in view of Niskanen et al. (U.S. 2007/0042444 A1, of record).

Niskanen et al. teach a multi-channel device for simultaneous or parallel analyses and assays of analytes (i.e., a multiparameter device), analogous to that of Johnson et al. See especially [0007], [0010], [0072] and Figure 7 in particular. The device involves fluid flow, either radial or lateral flow, through a porous material such as nitrocellulose [0072], thereby reading on a lateral flow membrane. The channels be identical in shape, i.e. isomorphic (see, e.g., Figures 1, 1a and 7; and [0059]). 
According to Niskanen et al. the channels/ flow lanes can formed by treating the porous material (such as nitrocellulose) with a water-repellent or partly water-repellent substance (i.e., a hydrophobic substance) so as to form water-repellent zones 2 ([0041], [0058], Figs. 1 and 7).
Alternatively, channels can be preferably formed by etching a porous material such as nitrocellulose, for example etching with a laser [0043]-[0044]. In this manner, nitrocellulose can be etched away, leaving the treated areas covered onto by a plastic Mylar film underlying the cellulose (i.e., formed by exposure of a liquid-impermeable support layer, as in claim 17; formed by laser etching, as in claim 18).
Therefore, it would have been further obvious to one of ordinary skill in the art to fabricate the hydrophobic spacer regions that device the membrane into channels by applying the known technique of Niskanen et al. of laser etching to expose an underlying hydrophobic plastic layer. One skilled in the art would have had a reasonable expectation of success as the membrane of Johnson et al. may also be formed of nitrocellulose, which Niskanen et al. also indicate is suitable for such a laser etching process for fabricating channels.
.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2013/051890 A2).
	With respect to claims 5, Kim et al. teaches a lateral flow membrane substantially as claimed but does not specifically teach a width of the hydrophobic separation channels as claimed.
	Claim 8 is addressed by Kim et al. as above, but is also included in the present rejection in the interest of compact prosecution.
The courts have held that a device is not patentably distinct where the only difference between the prior art and the claims is a change in size of the relative dimensions of the device (MPEP 2144.04, IV, A). 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted.) 
Absent evidence of criticality, it would have been obvious to arrive at the claimed dimensions out of the course of routine optimization.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered.
With respect to the § 102 rejection based on Kim et al. (WO 2013/051890 A2, U.S. 9,970,933 equivalent), Applicant argues that Kim does not teach two or more flow lanes that “run parallel and adjacent to one another and are separated by hydrophobic separation channels”. 
In particular, Applicant argues that the “units” in Kim are not “separated by hydrophobic separation channels” but instead by unprinted areas of the membrane. Applicant argues that even if each “branch” were to be viewed as a flow lane, these branches are not parallel and adjacent to one another. Applicant argues that the branches are not also isomorphic.
Initially, Applicant’s arguments appear to be directed to independent claim 1, not independent claim 16, which does not recite the argued language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the channels do not contain “intersections”, or that all intervening space between the channels is occupied by hydrophobic material) are not recited in the rejected claim(s). Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In particular, although there are indeed lighter shaded areas between the units, the claim language “separated by hydrophobic separation channels” in claim 1 does not clearly exclude this. There is no requirement that that all intervening space between the flow lanes be occupied by hydrophobic material.
Other interpretations of Kim are also consistent with the claim language as well; for example, in the 4-channel NC membrane, within each “unit” there are sections running parallel to each other which are separated by the darker hydrophobic material.
With respect to the § 103 rejections over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 A1) and Wagner et al. (U.S. 2011/0124130), Applicant argues that the cited art does not teach “wherein two or more flow lanes run parallel and adjacent to one another and are separated by hydrophobic separation channels” (claim 1) or “wherein said two or more flow lanes are isomorphic lanes” (claim 16) and “wherein said two or more flow lanes are zig-zag-shaped lanes or meander-shaped lanes (claims 1 and 16). Applicant argues that there is no teaching, suggestion, or any other evidence demonstrating that a skilled person would have understood Apilux as disclosing multiple non-linear flow paths.
Applicant argues that Figs. 1-4 of Apilux show flow paths that intersect and that therefore, cannot be understood as being parallel. However, the claim language “parallel” is not found to exclude intersections. In particular, in Fig. 3 the left and right flow lanes run parallel and adjacent to one another and are separated by hydrophobic separation channels, notwithstanding that they originate and terminate in a single point. 

In addition, this feature is already generally taught by the primary reference (Johnson), who teach that the purpose of the hydrophobic spacers 7 is to divide the membrane into channels, thus there would still be a single hydrophobic spacer 7 separating each of the flow lanes even upon modification of the shape of the flow lanes. 
With respect to Wagner, Applicant argues that there is nothing in the reference that would suggest duplicating the flow paths, let alone how to duplicate the flow paths. Applicant argues that the device 32 of Wagner is complete in itself and that there is no reason to modify. This is not found persuasive the feature of multiple flow paths is already taught by Johnson.
The rejection does not contend that one skilled in the art would have been motivated to bodily incorporate the construction of Apilux and/or Wagner; rather these references are relied upon to show that flow lanes in lateral flow test strips need not be straight (as in Johnson) but can be feasibly fabricated in non-linear patterns. 
It is maintained that one of ordinary skill in the art would have found it obvious to modify the shape of the flow paths while retaining the existing parallel arrangement of the flow paths adjacent to each other (as in Johnson) simply by altering the shape of the hydrophobic spacer regions that define the flow paths. In other words, the proposed modification is to modify the shape of the spacer regions 7 of Johnson so as to be non-linear, thus also making the lanes non-linear. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.